 



Exhibit 10-ee

ADVANTA
SENIOR MANAGEMENT CHANGE OF CONTROL SEVERANCE PLAN

SECTION 1. PURPOSE

     Advanta Corp. (the “Company”) considers it essential to its best interests
to foster the optimum performance of senior management and professional
personnel. The Company recognizes that the possibility of a Change in Control of
the Company or any of its Subsidiaries may exist and that such possibility, and
the uncertainty and questions which it may raise, may result in the distraction
of management or professional personnel to the detriment of the Company and/or
its Subsidiaries.

     In order to encourage senior management and professional personnel to
maintain their continued attention and dedication to their duties and
responsibilities, the Company and its Subsidiaries have adopted the Advanta
Corp. Senior Management Change of Control Severance Plan.

SECTION 2. DEFINITIONS

     As hereinafter used:

     2.1 A “Change of Control” shall be deemed to have occurred upon the
earliest to occur of the following events: (i) the date the stockholders of the
Company (or the Board of Directors, if stockholder action is not required)
approve a plan or other arrangement pursuant to which the Company will be
dissolved or liquidated, or (ii) the date the stockholders of the Company (or
the Board of Directors, if stockholder action is not required) approve a
definitive agreement to sell or otherwise dispose of substantially all of the
assets of the Company, or (iii) the date the stockholders of the Company (or the
Board of Directors, if stockholder action is not required) and the stockholders
of the other constituent corporation (or its board of directors if stockholder
action is not required) have approved a definitive agreement to merge or
consolidate the Company with or into such other corporation, other than, in
either case, a merger or consolidation of the Company in which holders of shares
of the Company’s Class A Common Stock immediately prior to the merger or
consolidation will have at least a majority of the voting power of the surviving
corporation’s voting securities immediately after the merger or consolidation,
which voting securities are to be held in the same proportion as such holders’
ownership of Class A Common Stock of the Company immediately before the merger
or consolidation, or (iv) the date any entity, person or group, within the
meaning of Section

 



--------------------------------------------------------------------------------



 



13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(other than (a) the Company or any of its subsidiaries or any employee benefit
plan [or related trust] sponsored or maintained by the Company or any of its
subsidiaries or (b) any person who, on the date the Plan is effective, shall
have been the beneficial owner of or have voting control over shares of Common
Stock of the Company possessing more than twenty-five percent (25%) of the
aggregate voting power of the Company’s Common Stock) shall have become the
beneficial owner of, or shall have obtained voting control over, more than
twenty-five percent (25%) of the outstanding shares of the Company’s Class A
Common Stock, or (v) the first day after the date this Plan is effective when
directors are elected such that a majority of the Board of Directors shall have
been members of the Board of Directors for less than two (2) years, unless the
nomination for election of each new director who was not a director at the
beginning of such two (2) year period was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period.

     2.2 A “Subsidiary Change of Control” shall be deemed to have occurred if
the Company or one of its wholly-owned or majority-owned subsidiaries (said
subsidiary not necessarily being a “Subsidiary” as defined under Section 2.4 of
this Plan) no longer hold any shares of the Subsidiary, or if substantially all
of the assets of a particular Subsidiary are sold to an entity that is not owned
or controlled, in whole or in part, by the Company or one of its wholly-owned or
majority-owned subsidiaries.

     2.3 “Company” means Advanta Corp., and any successor to its business and/or
assets which assumes and agrees or is otherwise obligated to provide benefits
under the Plan by operation of law, or otherwise. Notwithstanding the foregoing,
for purposes of Section 2.1 (“Change of Control”) or Section 2.2 (“Subsidiary
Change of Control”), the “Company” shall mean “Advanta Corp.”

     2.4 Subsidiary means Advanta National Bank; Advanta National Bank USA;
Advanta Service Corp.; Advanta Mortgage Corp. USA; Advanta Auto Finance Corp.;
Advanta Finance Corp.; Advanta Business Services Corp.; Advanta Financial Corp.;
Advanta Life Insurance Company; Advanta Information Services, Inc.; Advanta
Partners, LP; Colorado Credit Card Service, LLP; Advanta Mortgage Conduit
Services, Inc.; Advanta Mortgage Corp., Midwest or any successor to any
particular Subsidiary’s business and/or assets, due to a Change of Control or
Subsidiary Change of Control, which assumes and agrees or is otherwise obligated
to provide benefits under the Plan, by operation of law, or otherwise. An
Employee is employed by a specific Subsidiary if he or she: (a) is on the
payroll of the specific Subsidiary or, in the case of Advanta National Bank or
Advanta National Bank, USA is on the payroll of Advanta Service Corp. and
performs services on a full-time basis for such bank; or (b) is an officer of
the

-2-



--------------------------------------------------------------------------------



 



specific Subsidiary and exercises direct supervisory responsibility over
employees of that specific Subsidiary and performs virtually all of his or her
business duties on behalf of that specific Subsidiary.

     2.5 The “Effective Date” of the Plan is March 17, 1997.

     2.6 The “Board of Directors” is the Board of Directors of the Company.

     2.7 An “Employee” means a person

          (a) who has been selected by the Company’s Compensation Committee to
participate in the Advanta Management Incentive Plan or who is otherwise
selected to participate in this Plan; and

          (b) whose name is listed in Exhibits “A” or “B” hereto, as such
Exhibits may be amended or supplemented from time to time; and

          (c) who is employed by the Company or a Subsidiary at the time of a
change of a Change of Control or by a specific Subsidiary at the time it
undergoes a Subsidiary Change of Control.

     The term “Employee” specifically excludes any person (a) who is receiving
severance pay or (b) who signed an agreement pursuant to which his or her
employment will terminate in the future on a date certain.

     2.8 “Pay” means the base salary of an eligible Employee at his or her
stated weekly, monthly or annual rate as of the Employee’s Termination Date.
“Pay” does not include overtime pay, bonuses of any kind, incentive pay or any
other remuneration. For Employees listed in Exhibit “A,” a “Week of Pay” shall
be calculated in accordance with the regular payroll practices and procedures
applicable immediately preceding the Change of Control of Subsidiary Change of
Control. Notwithstanding the foregoing, for Employees listed in Exhibit “B,” a
Week of Pay shall be calculated by multiplying by 75% the base salary plus the
incentive pay the Employee has earned while in the employ of the Company during
the twelve months immediately preceding the Employee’s termination and dividing
the resulting amount by thirty-nine. If said Employee has been employed by the
Company for less than 12 months, the average base salary plus incentive pay the
Employee has earned per month of employment will be multiplied by 12. The sum
will be multiplied by 75% and then divided by 39 in order to determine a “Week
of Pay.”

     2.9 The “Plan” means the Advanta Corp. Senior Management Change of Control
Severance Pay Plan as set forth herein as amended from time to time.

-3-



--------------------------------------------------------------------------------



 



     2.10 “Termination Date” means the date upon which the Employee’s employment
with the Company or Subsidiary ceases.

     2.11 The “Benefits Committee” means a committee composed of the Company’s
Senior Vice President of Human Resources; Director of Compensation; and Director
of Benefits. Any two (2) such persons shall constitute a quorum. All members of
the Benefits Committee must be employed by Advanta Corp. prior to the time a
Change of Control occurs.

     2.12 “Severance Pay” is a payment made to an eligible Employee pursuant to
Section 3.1 hereof. All Severance Pay due to an eligible Employee must be paid
to the eligible Employee within two (2) years of the date that the first
Severance Pay is paid to that Employee and shall not exceed two (2) years’ of
Pay.

SECTION 3. ELIGIBILITY

     3.1 An Employee shall be eligible to receive Severance Pay if and only if
all of the following conditions are met (and the Employee is not disqualified
from eligibility pursuant to Section 3.2):

          (a) The Employee is an Employee of the Company or a Subsidiary after
the Effective Date of the Plan; and

          (b) The Employee is employed by:

               (i) Advanta Corp. at the time a Change of Control occurs;

               (ii) Advanta National Bank, Advanta National Bank USA, Advanta
Service Corp, Advanta Mortgage Corp. USA, Advanta Auto Finance Corp., Advanta
Finance Corp., Advanta Business Services Corp., Advanta Financial Corp., Advanta
Life Insurance Company, Advanta Information Services, Inc., Advanta Partners,
LP, Colorado Credit Card Service, LLP, Advanta Mortgage Conduit Services, Inc.,
or Advanta Mortgage Corp., Midwest at the time a Change of Control occurs;
provided that Advanta Corp. continues to hold at such time (directly or
indirectly) more than fifty percent (50%) of the outstanding capital stock of
the applicable entity; or

               (iii) Advanta National Bank, Advanta National Bank USA; Advanta
Service Corp., Advanta Mortgage Corp. USA, Advanta Auto Finance Corp., Advanta
Finance Corp., Advanta Business Services Corp., Advanta Financial Corp., Advanta
Life Insurance Company, Advanta Information

-4-



--------------------------------------------------------------------------------



 



    Services, Inc., Advanta Partners, LP, Colorado Credit Card Service, LLP,
Advanta Mortgage Conduit Services, Inc., or Advanta Mortgage Corp., Midwest at
the time it undergoes a Subsidiary Change of Control; and

          (c) The Employee is terminated from employment within one (1) year
after the Change of Control or Subsidiary Change of Control described in
Section 3.1(b) occurs; unless such termination is: (1) because of the Employee’s
death, disability, or Extended Leave of Absence, (2) because of the Employee’s
Willful Misconduct, or (3) by the Employee other than for Good Reason. In the
event a person’s employment is terminated for any reason prior to the occurrence
of a Change of Control or a Subsidiary Change of Control, he or she shall not be
entitled to any benefits under the Plan by virtue of said Change of Control or
Subsidiary Change of Control.

               (i) Disability or Extended Leave of Absence. If, as a result of
an Employee’s incapacity due to physical or mental illness, or as a result of
any other leave of absence, the Employee shall have been absent from the
full-time performance of his or her duties for twelve (12) consecutive months,
the Employee may be terminated and shall not be entitled to any benefits under
the Plan.

               (ii) Willful Misconduct. Termination of the Employee’s employment
for Willful Misconduct shall mean termination:

                    (a) Upon the willful and continued failure by the Employee
to substantially perform his or her duties which the Employee fails to cure
(other than any such failure resulting from incapacity due to physical or mental
illness or an Extended Leave of Absence or the Employee’s termination of his or
her employment for Good Reason (as defined in Subsection 3.1(c)(iii))), after
ten (10) days from a written demand for substantial performance is delivered to
the Employee by the Company or Subsidiary, by which he or she is employed, which
demand specifically identifies the manner in which the Company or Subsidiary
believes that the Employee has not substantially performed his or her duties; or

                    (b) The willful engaging by the Employee in conduct which is
clearly and materially injurious to the Company and/or Subsidiary, monetarily or
otherwise. For purposes of this subsection, no act, or failure to act, on the
Employee’s part shall be deemed “willful” unless done, or omitted to be done, by
the Employee in bad faith and without reasonable belief that his or her action
or omission was in or not opposed to the best interest of the Company and/or
Subsidiary.

                    (c) Notwithstanding the foregoing, the Employee shall not be
deemed to have been terminated for Willful Misconduct

-5-



--------------------------------------------------------------------------------



 



unless and until there shall have been delivered to the Employee a copy of a
written determination of the Benefits Committee issued pursuant to a meeting of
the Benefits Committee (after reasonable notice to the Employee and an
opportunity for the Employee, together with his or her counsel, to be heard
before the Benefits Committee) finding that in the good faith opinion of the
Benefits Committee the Employee was guilty of conduct set forth above in this
Subsection 3.1(c)(ii) and specifying the particulars thereof in detail.

               (iii) Good Reason. The Employee shall be entitled to terminate
his or her employment for Good Reason and receive Severance Pay, if the Employee
provides written notice to the Benefits Committee no later than two weeks after
the Employee’s termination date of the election to resign and the circumstances
constituting the Good Reason to resign. The Employee’s right to terminate his or
her own employment pursuant to this Subsection shall not be affected by his or
her incapacity due to physical or mental illness. The Employee’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any circumstance constituting Good Reason. “Good Reason” shall mean, without
the Employee’s express written consent, the occurrence after a Change in Control
of the Company or a Subsidiary Change of Control with respect to the Subsidiary
by which he or she was employed of any of the following circumstances:

                    (a) The Employee is demoted to a lower position;

                    (b) The Employee is assigned any duties inconsistent with
the status of the position that the Employee held immediately prior to the
Change of Control or Subsidiary Change of Control or an adverse alteration in
the nature or status of the Employee’s responsibilities or in the quality or
amount of office accommodations or assistance provided to the Employee, from
those in effect immediately prior to such Subsidiary or Company Change of
Control, which shall constitute a constructive demotion;

                    (c) A reduction in the Employee’s annual base salary as in
effect on the date immediately prior to the Change of Control or Subsidiary
Change of Control, or as the same may be increased from time to time thereafter;

                    (d) The Company’s or Subsidiary’s requirement that the
Employee’s site of principal employment be more than 50 miles from the offices
at which the Employee was principally employed immediately prior to the date of
the Change of Control or Subsidiary Change of Control, except for required
travel on the Company’s or Subsidiary’s business to an extent substantially
consistent with the Employee’s business travel obligations immediately prior to
such Change of Control or Subsidiary Change of Control;

-6-



--------------------------------------------------------------------------------



 



                    (e) The failure by the Company or Subsidiary to pay to the
Employee any portion of his or her compensation or compensation under any
deferred compensation program of the Company or Subsidiary within fifteen
(15) days of the date such compensation is due;

                    (f) The failure by the Company or Subsidiary to continue in
effect any compensation or benefit plan or perquisites in which the Employee
participates immediately prior to the Change of Control or Subsidiary Change of
Control, which is material to his or her total compensation, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company or Subsidiary
which experienced the Change in Control to continue the Employee’s participation
therein (or in such substitute or alternative plan) on a basis not materially
less favorable, both in terms of the amount of benefits provided and the level
of the Employee’s participation relative to other participants, than existed at
the time of the Change of Control;

                    (g) The failure by the Company or Subsidiary to continue to
provide the Employee with benefits substantially similar to those enjoyed by him
or her under any of the Company’s or Subsidiary’s life insurance, medical,
dental, accident or disability plans in which the Employee was participating at
the time of the Change of Control or Subsidiary Change of Control, the taking of
any action by the Company or Subsidiary which would directly or indirectly
materially reduce any of such benefits, or the failure by the Company or
Subsidiary to provide the Employee with the number of paid vacation days or Paid
Time Off days to which the Employee is entitled on the basis of his or her years
of service and position with the Company or Subsidiary in accordance with the
vacation or Paid Time Off policy applicable and in effect at the time of the
Change of Control or Subsidiary Change of Control;

                    (h) The failure of the Company or Subsidiary to obtain the
unqualified agreement from any successor to assume or adopt this Plan; or

                    (i) Any termination of the Employee’s employment that is not
effected pursuant to a Notice of Termination satisfying the requirements of
Subsection 3.1(c)(iv) hereof (and, if applicable, the requirements of Subsection
3.1(c)(ii) hereof);

               (iv) Any purported termination of Employee’s employment by the
Company or the Subsidiary or by the Employee shall be communicated by written
Notice of Termination to the other party. “Notice of Termination” shall mean a
notice that shall indicate the specific termination provision in the Plan relied
upon and shall set forth in reasonable detail the facts

-7-



--------------------------------------------------------------------------------



 



and circumstances claimed to provide a basis for termination of Employee’s
employment under the provision so indicated. The Notice to the Company or the
Subsidiary (if only the Subsidiary has experienced a Change of Control) shall be
to the Benefits Committee. All such notices shall be sent (i) by certified or
registered mail and shall be deemed received three (3) business days after the
date of mailing; (ii) by Federal Express or similar overnight courier and shall
be deemed received one (1) business day after delivery to Federal Express or
similar overnight courier; or (iii) by personal service and shall be deemed
received on the same day as service.

     3.2 An Employee may not receive Severance Pay if any of the following
disqualifying events occur:

          (a) The Employee is receiving severance pay at the time the Change of
Control or Subsidiary Change of Control occurs or has previously received
severance pay under this Plan;

          (b) The Employee has signed an agreement pursuant to which his or her
employment will terminate in the future on a date certain; or

          (c) The Employee is not employed by the specific Subsidiary at the
time it undergoes a Subsidiary Change of Control and neither the Company nor the
Specific Subsidiary that he or she is employed by undergoes a Change of Control
prior to the termination of his or her employment.

SECTION 4. SEVERANCE BENEFIT AMOUNT

     4.1 Except as otherwise provided in this Section 4, the Severance Pay to be
paid to an eligible Employee shall be based upon the Employee’s AMIP Level as
follows: (a) Employees who are AMIP Level A will receive one hundred and four
(104) Weeks of Pay; (b) Employees who are AMIP Level B shall receive one hundred
and four (104) Weeks of Pay; (c) Employees who are AMIP Level C shall receive
fifty-two (52) Weeks of Pay; and (d) Employees who are AMIP Level D shall
receive thirty-nine (39) Weeks of Pay. An Employee’s AMIP Level is to be
determined under AMIP as of the date the Change of Control occurs, as shown in
Exhibit “A.”

     4.2 The Company, in its sole discretion, may increase the Severance Pay to
an amount in excess of that specified in Section 4.1, subject to the limitations
of Sections 2.12 and 4.6. Any increase in severance pay must be expressly
authorized in writing by the Senior Vice President, Human Resources.

-8-



--------------------------------------------------------------------------------



 



     4.3 If an Employee applies for and receives unemployment compensation
payments for any period of time during or for which Severance Pay is being paid,
any Severance Pay remaining to be paid shall not be reduced by the amount of any
such unemployment compensation payments.

     4.4 If an Employee due to sickness or injury receives short-term disability
payments, worker’s compensation or long-term disability payments after the
Employee’s Termination Date, the Employee shall not receive any Severance Pay
until the cessation of said payments. Once said payments cease, the amount of
Severance Pay to which the Employee is entitled shall be reduced by the amount
of any such short-term disability, worker’s compensation or long-term disability
payments.

     4.5 The severance benefit provided for in the Plan is the maximum benefit
that the Company or Subsidiary will pay for severance. To the extent that a
federal, state or local law might require the Company or Subsidiary to make a
payment to an Employee because of that Employee’s involuntary termination, the
benefit payable under the Plan shall be correspondingly reduced. To the extent
that an Employee receives severance pay in connection with the cessation of his
or her employment other than pursuant to this Plan (whether pursuant to a
contract or other severance plan or policy), the benefit payable under this Plan
shall be correspondingly reduced. Any overpayments made under the Plan shall be
promptly repaid after written request. Severance pay that will be offset does
not include payments received by an Employee due to his or her participation in
the Employee Savings Plan, Executive Deferral Plan, or any other benefit plan
which is not a severance plan, or payments made to an Employee for his or her
accrued, but unused vacation or Paid Time Off days.

     4.6 If, at the time the Change of Control or Subsidiary Change of Control
occurs, Section 280G(b) of the Internal Revenue Code of 1986, as amended (the
“Code”) is applicable to the Employee, notwithstanding any other provision of
this Plan, if the aggregate present value of the “parachute payments” to the
Employee, determined under Section 280G(b) is at least three times the “base
amount” determined under such Section 280G, then the compensation otherwise
payable under this Plan (and any other amount payable hereunder or any other
severance plan, program, policy or obligation of the Company, Subsidiary or any
other affiliate thereof) shall be reduced so that the aggregate present value of
the parachute payments to the Employee determined under Section 280G, does not
exceed 2.99 times the base amount. In no event, however, shall any benefit
provided hereunder be reduced to the extent such benefit is specifically
excluded by Section 280G(b) of the Code as a “parachute payment” or as an
“excess parachute payment.” Any decisions regarding the requirement or
implementation of such reductions shall be made by the tax

-9-



--------------------------------------------------------------------------------



 



counsel and accounting firm retained by the Company at the time the Plan is
adopted.

     4.7 The Company and each Subsidiary shall have the right to take such
action as it deems necessary or appropriate to satisfy any requirements under
federal, state or other laws to withhold or to make deductions from any benefits
payable under the Plan.

SECTION 5. DISTRIBUTION OF BENEFITS

     5.1 The Company and each Subsidiary will pay Severance Pay to each eligible
Employee it employed directly out of the general assets of the Company or
Subsidiary. Payments will be made in a single lump sum payment or in
installments in accordance with normal payroll practices, as elected by the
Employee. Such payments shall commence as soon as practicable following the
Employee’s Termination Date and continue until the benefit due is paid.

     5.2 Severance Pay shall be paid to the estate of any eligible Employee who
dies before the entire amount due hereunder is paid.

SECTION 6. PLAN ADMINISTRATION

     6.1 The Plan shall be administered by the Benefits Committee, which shall
have complete authority to prescribe, amend and rescind rules and regulations
relating to the Plan.

     6.2 The determinations by the Benefit Committee prior to a Change of
Control on the matters referred to such Committee shall be conclusive. Prior to
a Change of Control, the Benefits Committee shall have full discretionary
authority, the maximum discretion allowed by law, to administer, interpret and
apply the terms of this Plan, and determine any and all questions or disputes
hereunder, including but not limited to eligibility for benefits and the amount
of benefits due. Subsequent to a Change of Control the Benefits Committee shall
not have full discretionary authority; its determinations shall be made strictly
in accordance with the terms of the Plan and shall be subject to de novo review
by a court of competent jurisdiction.

     6.3 In the event of a claim by any person including but not limited to any
Employee (the “Claimant”) as to whether he is entitled to any benefit under the
Plan, the amount of any distribution or its method of payment, such Claimant
shall present the reason for his or her claim in writing to the Benefits
Committee. The claim must be filed within forty-five (45) days following the
date upon which the Claimant first learns of his claim. All claims shall be in

-10-



--------------------------------------------------------------------------------



 



writing, signed and dated and shall briefly explain the basis for the claim. The
claim shall be mailed to the Benefits Committee by certified mail at the
following address: Advanta Corp., Welsh and McKean Roads, Spring House, PA
19477. The Benefits Committee shall, within ninety (90) days after receipt of
such written claim, decide the claim and send written notification to the
Claimant as to its disposition; provided that the Benefits Committee may elect
to extend said period for an additional ninety (90) days if special
circumstances so warrant and the Claimant is so notified in writing prior to the
expiration of the original ninety (90) day period. In the event the claim is
wholly or partially denied, such written notification shall (a) state the
specific reason or reasons for the denial; (b) make specific reference to
pertinent Plan provisions on which the denial is based; (c) provide a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such material or information is
necessary; and (d) set forth the procedure by which the Claimant may appeal the
denial of his or her claim. The Claimant may request a review of such denial by
making application in writing to the Benefits Committee within sixty (60) days
after receipt of such denial. Said application must be via certified mail. Such
Claimant (or his or her duly authorized representative) may, upon written
request to the Benefits Committee, review any documents pertinent to his or her
claim, and submit in writing issues and comments in support of his or her claim
or position. Within sixty (60) days after receipt of a written appeal, the
Benefits Committee shall decide the appeal and notify the Claimant of the final
decision; provided that the Benefits Committee may elect to extend said sixty
(60) day period to up to one hundred twenty (120) days after receipt of the
written appeal. The final decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the Claimant, and specific references to the pertinent Plan
provisions on which the decision is based.

SECTION 7. PLAN MODIFICATION OR TERMINATION

     7.1 Prior to a Change of Control or Subsidiary Change of Control, the Plan
may be modified, amended or terminated at any time by the Compensation Committee
of the Board of Directors, the Board of Directors, or its designee, with or
without notice. Any such modification, amendment or termination shall be
effective at such date as the Compensation Committee, the Board of Directors or
its designee may determine.

     7.2 If a Change of Control occurs, the Plan may not be modified, amended or
terminated until one (1) year after the Change of Control occurs. If a
Subsidiary Change of Control occurs, the Plan may not be modified, amended or
terminated with respect to the Employees employed by the specific Subsidiary
with respect to which the Subsidiary Change of Control has occurred, until one
(1) year thereafter.

-11-



--------------------------------------------------------------------------------



 



     7.3 All claims for benefits hereunder, even if raised after termination of
the Plan, shall be determined pursuant to Section 6.3, and when acting pursuant
thereto, the Benefits Committee shall retain the authority provided in
Section 6. Notwithstanding any termination of the Plan, all Employees who are
eligible before the date of termination to receive Severance Pay pursuant to
this Plan shall remain entitled to receive said benefit under the terms and
conditions of this Plan.

SECTION 8. GENERAL PROVISIONS

     8.1 Nothing herein contained shall be deemed to give any Employee the right
to be retained in the employ of the Company and/or any Subsidiary or to
interfere with the right of the Company and/or Subsidiary to discharge him or
her at any time, with or without cause.

     8.2 If any of the positions on the Benefits Committee becomes vacant,
either the Chairman of the Board or President may appoint such person or persons
as he or she determines, to carry out the responsibilities assigned to such
position under this Plan, so long as such person was employed by Advanta Corp.
prior to a Change of Control.

     8.3 Except as otherwise provided by law, no right or interest of any
Employee under the Plan shall be assignable or transferable, in whole or in
part, either directly or by operation of law or otherwise, including without
limitation by execution, levy, garnishment, attachment, pledge or in any other
manner, but excluding adjudication of incompetency; no attempted assignment or
transfer thereof shall be effective; and no right or interest of any Employee
under the Plan shall be liable for, or subject to, any obligation or liability
of such Employee, except to the extent specifically provided for herein.

     8.4 The Plan is unfunded. All benefits payable under the Plan shall be paid
out of the general assets of the entity which employed the Employee at the time
the Change of Control or Subsidiary Change of Control pursuant to which he or
she is eligible for benefits hereunder.

     8.5 The Plan shall be governed by and construed in accordance with the
Employee Retirement Income Security Act of 1974, as amended, and to the extent
not preempted, the laws of the Commonwealth of Pennsylvania.

     8.6 The Plan is intended to constitute a “welfare plan” under the Employee
Retirement Income Security Act of 1974, as amended, and any ambiguities in the
Plan shall be construed to effect that intent.

-12-